Citation Nr: 1028554	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-18 650	)	DATE
	


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial compensable evaluation for actinic 
keratosis and basal cell carcinoma of the left posterior neck 
from October 5, 2006 to July 15, 2008, and 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  By 
that rating action, the RO granted service connection for 
hypertrophic actinic keratosis of the left posterior neck 
(originally claimed as skin cancer); an initial noncompensable 
evaluation was assigned, effective October 5, 2006--the date VA 
received the Veteran's original claim for compensation for this 
disability.  The Veteran appealed the RO's assignment of an 
initial noncompensable evaluation to the above-cited service-
connected disability to the Board.  

By a December 2008 rating action, the RO assigned an initial 10 
percent rating to the service-connected hypertrophic actinic 
keratosis and basal cell carcinoma of the left posterior neck, 
effective July 16, 2008--the date of a private treatment report 
showing an increase in severity of this disability.  


FINDINGS OF FACT

1.  The Veteran had military service from August 1966 to August 
1968.

2.  On June 23, 2010, the Board received written notification 
from the Veteran's representative requesting that the current 
appeal be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through 
his authorized representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran, through his authorized representative, has withdrawn 
this appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


